DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 8 & 10-14 of copending Application No. 16/805,335. Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-12 of the instant application is anticipated by copending application claims 1, 3-7, 8 & 10-14 in that claims 1, 3-7, 8 & 10-14of the copending application contain all the limitations of claims 1-12 of the instant application. Claims 1-12 of the instant application therefore is not patently distinct from the copending application claims and as such is unpatentable for obvious-type double patenting. 
Claims of Instant Application 16/805,307
Claims of Copending Application 16/805,335
1. A method of training a natural language model of a natural language understanding (NLU) system, the method comprising: 

receiving a text string including at least a content entity; 
determining whether the text string includes an obsequious expression;
in response to determining the text string includes an obsequious expression, determining whether the obsequious expression describes the content entity; 
forwarding a query with the content entity to the natural language model, wherein: 

in response to determining the obsequious expression describes the content entity, the query includes the obsequious expression; and 

in response to determining the obsequious expression does not describe the content entity, the query does not include the obsequious expression.

receiving a text string including at least a content entity; 
determining whether the text string includes an obsequious expression; 
in response to determining the text string includes an obsequious expression, determining whether the obsequious expression describes the content entity;
in response to determining whether the obsequious expression describes the content entity, generating the query by: 
in response to determining the obsequious expression describes the content entity, including the content entity and the obsequious expression in the query; and 
in response to determining the obsequious expression does not describe the content entity, including the content entity in the query and excluding the obsequious expression from the query.


3. The method of claim 1, further comprising transmitting the query to the natural language model to train the natural language model with the query.
3. The method of claim 1, wherein determining whether the text string includes an obsequious expression comprises comparing the obsequious expression to a list of stored obsequious expressions for a match. 
4. The method of claim 1, wherein determining whether the text string includes an obsequious expression comprises comparing the obsequious expression to a list of stored obsequious expressions for a match.
4. The method of claim 1, wherein determining whether the obsequious expression describes the 


6. The method of claim 1, further comprising updating a database with the content entity.
6. The method of claim 1, further comprising updating a database with the obsequious expression. 
7. The method of claim 1, further comprising updating a database with the obsequious expression.


Claims 7-12 of the instant application is anticipated by copending application claims 8 & 10-14 in that claims 8 & 10-14 of the copending application contain all the limitations of claims 7-12 of the instant application. Claims 7-12 of the instant application therefore is not patently distinct from the copending application claims and as such is unpatentable for obvious-type double patenting. Claims 7-12 are anticipated by copending application claims 8 & 10-14 in a similar manner in which claims 1-6 are anticipated by copending application claims 1 & 3-7 in the table above, which will not will repeated.

Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the nonstatutory double patenting rejection, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, and similarly regarding claim 7, the prior art of record, alone or in combination, fails to teach at least “in response to determining the obsequious expression describes the content entity, the query includes the obsequious expression; and in response to determining the 
At best, GE et al (US 20200380077) teaches in ¶18 the predefined language model may be trained via supervised training using labeled data examples from historical conversations, and/or reinforcement training based on user feedback data and in ¶37 an unresolved user utterance 216B is a simple "thanks" which does not actually include any references to entities. Accordingly, coreference resolution machine 102 detects that the unresolved user utterance 216B can be sent straight to the speech act classifier machine 110, which in turn detects an acknowledgment speech act.
At best, Monti et al (US Patent 11055355) teaches in col 20 lines 58-67 an exemplar query may include entity classes and relations rather than specific entities and relations. As an example, the query "Please tell me what is the capital city of France?" may be generalized to " Please tell me what is the capital city of country?".
At best, Kim et al (US 20190378515) teaches in ¶786 The performance of the speech recognition includes recognizing the entity name from the utterance, analyzing a speech act contained in the utterance, recognizing whether an utterance is a polite language or an impolite language based on information stored in the relationship rule DB 141b, and recognizing whether the utterance is honorific.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648. The examiner can normally be reached Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN KY/Primary Examiner, Art Unit 2669